DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please add a period at the end of claim 3.
Authorization for this examiner’s amendment was given in an interview with Yuri Astvatsaturov (Reg. No. 64,832) on 02-03-2021.
The application has been amended as follows: 
In claim 1, line 13, please replace “a pre-configuration file” with “pre-configuration file”.
In claim 20, line 10, please replace “a pre-configuration file” with “pre-configuration file”.














REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to three-dimensional (3D) depth imaging of shipping containers using a 3D point cloud and a configurable digital bounding box applied to the 3D point cloud.

Prior art for was found for the claims as follows:
Re. Claim 1,
Barish et al., (US 2019/0197719 A1) disclose the following limitations:
A three-dimensional (3D) depth imaging system for dynamic container auto-configuration (Barish: Para. [0025]- the CMU 112 is a mountable device that includes a 3D-depth camera 120 for capturing 3D (three dimensional) images (e.g., 3D image data comprised of a plurality of points with three-dimensional point data). Para. [0033]- It is preferable to oriented the image capture apparatus such that its 3D FOV extend into the area of the loading facility lot, and more specifically, into the area where a container (such as container 102) is expected to be positioned during loading and unloading procedure.), the 3D depth imaging system comprising: 
a 3D-depth camera configured to capture 3D image data (Barish: Para. [0025]- the CMU 112 is a mountable device that includes a 3D-depth camera 120 for capturing 3D (three dimensional) images.), the 3D-depth camera oriented in a direction to capture 3D image data of a shipping container located in a predefined search space during a shipping container loading session (Barish: Para. [0028]- Referring to FIGS. 4A and 4B, the CMU can be oriented such that its fields of view (FsOV) 126 for the 3D camera and the 2D camera expand to capture a majority of the interior of the container. Para. [0033]- It is preferable to oriented the image capture apparatus such that its 3D FOV extend into the area of the loading facility lot, and more specifically, into the area where a container (such as container 102) is expected to be positioned during loading and unloading procedure), the shipping container having a shipping container type (Barish: Para. [0040]- For example, using both method may assist one in determining whether mixed loading (loading of gaylord and/or gaylord-like boxes and/or freight) has occurred.); and
(Barish: Para. [0026]- The various depth values may be used by the depth-detection application and/or CMU 112 to generate a depth map. The depth map may represent a 3D image of, or contain 3D image data of, the objects or surfaces that were sensed or scanned by the 3D-depth camera 120.), the container auto-configuration app configured to determine, based on the 3D image data, a container point cloud representative of the shipping container (Barish: Para. [0034]- the 3D camera of the image capture apparatus senses the depth of all the points within its FOV and assigns various depth values thereto, building, what can be referred to as, a point cloud representative of the environment within its FOV. Para. [0035]- It has been recognized that by evaluating the 3D image, it may be possible to infer space usage within the container.), wherein the container auto-configuration app is further configured to execute on the one or more processors (Para. [0028]- The image data may be processed by the one or more processors and/or memories of the CMU 112 (or, in some embodiments, one or more remote processors and/or memories of a server) to implement analysis, functions, such as graphical or imaging analytics.) to:
Armeni et al., (US 2017/0358087 A1) disclose the following limitations:
(a) load an initial a pre-configuration file corresponding to the predefined search space, the pre-configuration file defining a digital bounding box having dimensions representative of the predefined search space, and the digital bounding box having an initial front board area (Armeni: Paras. [0117], [0118] – A pre-configured file defining a bounding box that has a front side can be loaded having dimensions of a predefined space.),
Patel et al., (US 2016/0133026 A1) disclose the following limitations:
(b) apply the digital bounding box to the container point cloud to remove front board interference data from the container point cloud based on the initial front board area (Patel: Paras. [0002], [0018], [028] – The bounding box can be applied to the 3D point cloud to remove redundant data points and provide proper dimensioning to the container object 22.).






	 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… (c) generate a refined front board area based on the shipping container type, the refined front area board defining each of (1) a right edge, (2) a left edge, and (3) a top edge of the refined front board area, (d) generate an adjusted digital bounding box by modifying, based on the refined front board area and the shipping container type, one or more digital walls of the digital bounding box, the one or more digital walls including at least (1) a left wall, (2) a right wall, and (3) a ground wall, and (e) generate an auto-configuration result that comprises the adjusted digital bounding box containing at least a portion of the container point cloud.” [Claim 20] “… generating, by the container auto-configuration app, a refined front board area based on the shipping container type, the refined front area board defining each of (1) a right edge, (2) a left edge, and (3) a top edge of the refined front board area; generating, by the container auto-configuration app, an adjusted digital bounding box by modifying, based on the refined front board area and the shipping container type, one or more digital walls of the digital bounding box, the one or more digital walls including at least (1) a left wall, (2) a right wall, and (3) a ground wall; and generating, by the container auto-configuration app, an auto-configuration result that comprises the adjusted digital bounding box containing at least a portion of the container point cloud.” These features are not found or suggested in the prior art.

Claim 20 recites analogous limitations to claim 1 above, thus claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner
Art Unit: 2488
Date: 02-04-2021